In a child protective proceeding pursuant to Family Court Act article 10, the Law Guardian appeals from so much of an order of the Family Court, Westchester County (Bellantoni, J.), entered January 5, 1989, as granted those branches of the father’s motion which were to compel the production of his daughter Jessica R. for examinations by a medical doctor *544and either a psychiatrist or psychologist of the movant’s choice.
Ordered that the order is modified, by deleting the provision thereof which granted that branch of the father’s motion which was to compel the production of Jessica R. for a physical examination by a physician of his choice, and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
This child protective proceeding is brought by the Westchester County Department of Social Services pursuant to Family Court Act article 10, alleging that Jessica R. had been sexually abused by her father. Thereafter, the father moved, inter alia, for a physical examination and a psychiatric or psychological evaluation of Jessica R., to be conducted by licensed professionals of his selection. The Family Court granted this relief.
At the time of the father’s motion, the Family Court had inherent power, under Family Court Act § 251, to subject any person in its jurisdiction to an examination by a physician, psychiatrist or psychologist appointed or designated for that purpose by the court. This statutory provision, applicable in general to all proceedings under the Family Court Act, expressly required the examination to be performed by a court-appointed professional and not one chosen by a party to the proceeding (see, Matter of Michelle A., 140 AD2d 604; Matter of Crystal H., 135 Misc 2d 265; Giraldo v Giraldo, 85 AD2d 164, 172). Effective July 24, 1989, the Legislature amended Family Court Act § 1038 (c>—a discovery statute applicable to child protective proceedings—to provide that "[a] respondent or the law guardian may move for an order directing that any child who is the subject of a proceeding under this article [art 10] be made available for examination by a physician, psychologist or social worker selected by such party or law guardian.. In determining the motion, the court shall consider the need of the respondent or law guardian for such examination to assist in the preparation of the case and the potential harm to the child from the examination. Nothing in this section shall preclude the parties from agreeing upon a person to conduct such examination without court order.” With few exceptions not relevant herein, an appellate court, as a general rule, gives effect to the applicable law as it exists at the time of the appeal and not in accordance with the law as it was at the time of the original determination (see, Kelly v Long Is. Light. Co., 31 NY2d 25, 29, n 3; Matter of Sabatino, 59 AD2d 992; see *545generally, 10 Carmody-Wait 2d, NY Prac § 70:279; 4 NY Jur 2d, Appellate Review, § 400). Accordingly, the propriety of the granting of the father’s applications must be assessed in accordance with Family Court Act § 1038 (c).
In many child protective proceedings, the most damaging evidence a respondent must face is hearsay or unsworn testimony of the subject child admitted under Family Court Act § 1046 (a) (vi) (see, Matter of Meyer, 132 Misc 2d 415, 417-418). Furthermore, psychiatric and psychological validation evidence is finding wide acceptance in child protective proceedings as corroborative proof of the child’s hearsay statements and unsworn testimony (see, Matter of Nicole V., 71 NY2d 112; Matter of Carew, 131 Misc 2d 835; Dutchess County Dept. of Social Servs. v Bertha C., 130 Misc 2d 1043; Matter of Tara H., 129 Misc 2d 508; Matter of Michael G., 129 Misc 2d 186). An expert confirms or disaffirms the existence of " 'intrafamilial child sex abuse syndrome’ ” (Matter of Michael G., supra, at 192) predicated upon the observation of a "cluster of behaviors” (Matter of Michael G., supra, at 192).
It cannot be seriously disputed that the information sought by the father from an examination of the allegedly abused child by either a psychiatrist or a psychologist is material and necessary to the preparation of his defense. Expert testimony derived from such examinations will "inform the court of the test subject’s involuntary bodily reactions when asked specific questions, information which the court, as trier of the facts, could neither obtain nor interpret otherwise” (Matter of Meyer, supra, at 419). Moreover, the art or science of psychiatry and psychology "is not so precise that the opinion of a single 'impartial’ expert resolves all issues * * * Rather, the reverse is true—the larger the pool of experts, the greater the stream of potentially useful information made available to the court” (Rosenblitt v Rosenblitt, 107 AD2d 292, 298 [Lazer, J. P., dissenting]), to avoid the potentially "draconian results of either an erroneous finding of abuse against a parent or an erroneous dismissal” (Matter of Meyer, supra, at 419). Thus, in the absence of special circumstances or potential harm to the subject child, the fact that a validation interview had previously been conducted does not render an examination of the infant whose condition is in controversy by a psychologist or psychiatrist of the respondent’s selection unjustified. Here, the mere fact that Jessica R. is a child of tender years, albeit a serious consideration, does not override the demonstrated need for such an examination to be conducted by a qualified professional capable of minimizing any possible stress stem*546ming from the examination. This discovery device is readily distinguishable from an examination before trial conducted by the adversary’s attorney, which could be traumatic to a child of tender age and might result in harm to the child’s well-being due to its potential for intimidation and embarrassment (see, Matter of Maria F, 104 Misc 2d 319, 322-323). Accordingly, we conclude that so much of the order as grants the respondent’s application to produce Jessica R. for an evaluation by a qualified psychiatrist or psychologist of his choice was proper.
However, upon our review of this record, it was an improvident exercise of discretion to direct Jessica R. to be produced for a second physical examination by a physician. The records of the doctor who already conducted a medical examination of Jessica R., discloses that the first attempt to complete the examination was aborted due to the child’s excessive anxiety and fright. Upon the child’s return for the completion of vaginal and rectal cultures, Jessica R. had to be placed under light sedation. Under these circumstances, the potential harm to Jessica R. outweighs the father’s need for a second physical examination, which need can be readily satisfied by employing other available discovery devices. Hooper, J. P., Rubin and Eiber, JJ., concur.